Title: Expense Account as Delegate in Congress, 20 March 1782
From: Madison, James
To: 

 

From Decr. 20–1781—to March 20–1782

1781.
Pena. Curry.


Decr 28.
To Cash recd. of T. Pleasants
£ 75   

By balance on Decr. 20th. 1781
 £


1782.


March 20
By Board & Lodg. includg. liqrs. &Ca
96..10..6


Jany. 9.
To do. recd. of Haym Solomons by order from do
100   

  By incidental expences not included in the above
4.. 7...


March 2d–9
To do recd. of Peter Whitesides in


By expence of 2 Horses
18.. 5..4



  consequence of directions from Mr. Ross
106..5

By Washing
6..11..2




£281..5

By Wood abt. 4 Cord
10..12..6






By allowance for 90 days at












E. Excd. J. Madison Jr.






